Case 6:20-cv-01278-WWB-LRH Document 35 Filed 02/06/21 Page 1 of 8 PageID 174




                    IN THE UNITED STATES DISTRICT
                       COURT MIDDLE DISTRICT OF
                               FLORIDA
                          ORLANDO DIVISION


 MARC IRWIN SHARFMAN,               )
 M.D., P.A., a Florida              )
 corporation, individually and      )
 as the representative of a class   )
 of similarly-situated persons,     )
                                        Civil Action No. 6:20-cv-01278 WWB -
                                    )
                                        LLH
                                    )
       Plaintiff,                   )
                                        Judge: Wendy W. Berger
                                    )
              v.                    )
                                        Magistrate Judge: Leslie R. Hoffman
                                    )
 PREMIER MEDICAL, INC.,             )
 a South Carolina corporation       )
                                    )

       Defendant.

                           MOTION FOR STAY

         Defendant Premier Medical, Inc. (“Premier”) moves this Court

   for an order temporarily staying this action pending legislation, a

   regulatory ruling and / or a decision that is binding on this Court

   determining or at least clarifying whether the Court lacks subject

   matter jurisdiction over the Plaintiff’s claims as a result of Barr v.

   American Association of Political Consultants, Inc., 140 S.Ct. 2335, 2020

   WL 3633780, (July 6, 2020) (“AACP”), Hussain v Synergy et al. Case
Case 6:20-cv-01278-WWB-LRH Document 35 Filed 02/06/21 Page 2 of 8 PageID 175




   No. 5:20-cv-00038-JSM-PRL Doc. 74 (M.D. Fl. December 11, 2020)

   (“Hussain”), Creasy v. Charter Communications, Inc. No. 2:20-CV-01199

   (E.D. Louisiana Sept. 28, 2020) (“Creasy”), Lidenbaum v. Realgy, Inc.

   No. 1:19-cv-02862-PAC (N.D. Ohio Oct. 29, 2020) (“Lidenbaum”) and

   the several additional cases decided shortly thereafter.

         In AACP the United States Supreme Court found the Telephone

   Consumer Protection Act (“TCPA”) to be unconstitutional. However,

   the Supreme Court did not decide the impact of the unconstitutionality

   of the TCPA. The absence of such a decision has the courts at odds

   with whether the TCPA is an enforceable statute.

         The decisions in this District and the other cases referred to

   above are contradictory and irreconcilable, Judges in the same building

   and on the same day are ruling in opposite ways. The Lidenbaum

   decision is already being appealed, the other cases are likely to be

   appealed, this case, if decided now, is likely to be appealed and

   ultimately Congress, the Federal Communications Commission

   (“FCC”) with primary jurisdiction, the United States Supreme Court

   or the Appellate Court will have to legislate, rule or decide whether the

   TCPA’s unconstitutionality as decided in AACP deprives courts of

   subject matter jurisdiction from November 2, 2015 to July 6, 2020. If
Case 6:20-cv-01278-WWB-LRH Document 35 Filed 02/06/21 Page 3 of 8 PageID 176




   so, the Court lacks jurisdiction to enforce violations of an

   unconstitutional statute and this case must be dismissed.

         A stay is warranted as action by Congress to pass a new law or

   amend the TCPA, a FCC ruling, a decision or at least clarification by

   the United States Supreme Court post AACP (perhaps as a part of the

   Facebook v. Druid No. 19-511 (U.S. Cert. granted 7/9/20) decision

   expected in the Spring of 2021) or an Appellate Court ruling will have

   an immediate, material impact on whether the Court has jurisdiction

   over Plaintiff’s putative TCPA class action claims. Specifically, any

   such legislation, ruling or decision will decide or at least clarify

   whether the unconstitutionality of the TCPA applies retroactively to

   the period from 2015 to July 6, 2020.

         Plaintiff’s Complaint in this action alleges a single-page facsimile

   advertisement was received on July 16, 2019 in violation of the TCPA.

   (Dkt. 1). Discovery has not commenced and there is a motion to

   dismiss the action based upon the Court’s lack of subject matter

   jurisdiction (Dkt. 31). Plaintiff has filed its opposition to the motion to

   dismiss (Dkt. 32). No other matters are pending before the Court.

   Defendant’s Motion for Stay is not made for purposes of delay. With

   the case in its early stages, Plaintiff will not be prejudiced by a stay.
Case 6:20-cv-01278-WWB-LRH Document 35 Filed 02/06/21 Page 4 of 8 PageID 177




         Defendant will suffer significant hardship and inequity if the

   case is not stayed because it would be forced to spend substantial fees

   and costs conducting and responding to fact and expert discovery and

   engaging in extensive motion practice, all of which may ultimately be

   rendered moot if the Court does not have subject matter jurisdiction.

         The considerations set forth herein, the prejudice and cost to

   Defendant to be in this predicament, the inability of Defendant’s

   counsel to present clear and binding precedent and the difficulties the

   Court will encounter trying to decide the matter counsel in favor of a

   temporary stay. It is noted the Courts in this District already have

   contradictory decisions (See Hussain and Abramson v. Federal Ins. Co.,

   Case No. 8: 19-cv-2523 M.D. Fl. Dec. 11, 2020). Another decision by

   this Court will not move the needle or provide any additional progress

   or results.

         When deciding a motion to stay, courts typically address how the

   grant or denial of the stay will prejudice the parties. See, e.g., Boise v.

   ACE USA, Inc., 2015 U.S. Dist. LEXIS 87200, at * 4-5 (S.D. Fla. July

   6, 2015) (staying a putative TCPA class action even though opposition

   to the stay was "not without merit" when a possible one-year delay in
Case 6:20-cv-01278-WWB-LRH Document 35 Filed 02/06/21 Page 5 of 8 PageID 178




   recovery was balanced against expense of onerous discovery and

   significant expense that could be mooted by pending Supreme Court

   case). When the relative risks of prejudice are balanced, they favor

   Defendant. In addition to conserving judicial resources, no harm will

   result to the Plaintiff in this case by waiting until resolution of the issue.

   Plaintiff’s interests in this case are not time sensitive as evidenced by

   the fact that Plaintiff, waited over 1 year after receiving a facsimile

   from Premier to file its claim. There is no allegation that Premier is

   presently violating the TCPA. Although Plaintiff purportedly intends

   to seek certification of a class for the purposes of accumulating a

   greater amount of statutory damages, the amount of TCPA statutory

   damages to which Plaintiff may be entitled will be the same. For

   Defendant, however, if the TCPA is unconstitutional from November

   2015 until July 2020 the Court will not have subject matter jurisdiction

   over the case and it will be dismissed. Under like circumstances, courts

   routinely find that the balance of harms weighs in favor of waiting.

   Furthermore, further conflicting decisions could result if this Court

   rules on the Motion to Dismiss prior to a definitive determination.

         "[T]he power to stay proceedings is incidental to the power

   inherent in every court to control the disposition of the causes on its
Case 6:20-cv-01278-WWB-LRH Document 35 Filed 02/06/21 Page 6 of 8 PageID 179




   docket with economy of time and effort for itself, for counsel and for

   litigants." Scoma Chiropractic, 2018 U.S. Dist. LEXIS 92736 at *4,

   quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). A court may

   grant a stay to "promote judicial economy, reduce confusion and

   prejudice, prevent possible inconsistent resolutions." Comprehensive

   Health Care Sys. of the Palm Beaches, Inc. v. M3 United States Corp., 2017

   U.S. Dist. LEXIS 166033, at *4-5 (S.D. Fla. Oct. 6, 2017) (citation

   omitted).

         If this case were to continue before the issue of the retroactivity

   of the unconstitutionality of the TCPA is determined there is a risk that

   the Court’s orders and decisions would be ones where the Court lacked

   jurisdiction. Uniformity, judicial economy, clarity and avoiding

   prejudice are all advanced by temporarily staying the case until

   Congress addresses the TCPA, the FCC issues a ruling and / or the

   United States Supreme Court or the Appellate Court makes a binding

   decision.

                              CONCLUSION

         For the reasons set forth above, Defendant respectfully requests

   that the Court stay this action pending legislation from Congress, a

   ruling from the FCC and / or a decision from the United States
Case 6:20-cv-01278-WWB-LRH Document 35 Filed 02/06/21 Page 7 of 8 PageID 180




   Supreme Court or the Appellate Court as to whether the

   unconstitutionality of the TCPA deprives the court of subject matter

   jurisdiction from November 2, 2015 to July 6, 2020. When the issue is

   decided or at least clarified, the parties should be ordered to provide a

   report to the Court within thirty (30) days.

                          Local Rule 3.01(g) Certification

      Counsel to Defendant certify that they have conferred with Plaintiff’s

counsel by telephone, who objects to the relief sought by Defendant in this

motion.

      Dated: February 6, 2021

                                /s/Robert E. Burkett, Jr.

                                Robert E. Burkett, Jr. (FL 0545074)
                                Burkett Law Office
                                5237 Summerlin Commons Blvd.
                                Fort Myers, Florida 33907
                                Telephone: 239 275 2145
Case 6:20-cv-01278-WWB-LRH Document 35 Filed 02/06/21 Page 8 of 8 PageID 181




                      CERTIFICATE OF SERVICE

         I hereby certify that on February 6, 2021, I electronically filed

   the foregoing with the Clerk of the Court by using the CM/ECF

   system which shall automatically serve all counsel of record.



                                              /s/ Robert E. Burkett, Jr.
                                              Robert E. Burkett, Jr.
